Exhibit 10.3


NON-INCENTIVE STOCK OPTION AGREEMENT
UNDER
ENCORE CAPITAL GROUP, INC.
2005 STOCK INCENTIVE PLAN


              SHARES OF COMMON STOCK

        ENCORE CAPITAL GROUP, INC. (the “Company”), pursuant to the terms of its
2005 Stock Incentive Plan (the “Plan”), hereby grants to               (the
“Optionee”) the right and option to purchase               shares of Common
Stock, par value $.01 per share (the “Common Stock”), of the Company upon and
subject to the following terms and conditions:

        1.     The Option is not intended to qualify as an incentive stock
option under the provisions of Section 422 of the Internal Revenue Code of 1986,
as amended, or its predecessor (the “Code”).

        2.                    is the date of grant of the Option (“Date of
Grant”).

        3.      The purchase price of the shares of Common Stock subject to the
Option shall be $               per share.

        4.      The Option shall vest and be exercisable as follows:

(a) one-third of such shares of Common Stock shall vest and be exercisable on or
after the first anniversary of the Date of Grant;


  (b) an additional one-third of such shares of Common Stock shall vest and be
exercisable on or after the second anniversary of the Date of Grant; and


  (c) all such shares of Common Stock shall be exercisable on or after the third
anniversary of the Date of Grant.


        Vesting shall cease upon the date of termination of the Optionee’s
services to the Company.

        Notwithstanding the foregoing, in the event of (i) the termination of
the Optionee’s services to the Company as a result of the Optionee’s death or
disability, or (ii) the occurrence of a Change of Control (as defined in the
Plan), the Option shall be deemed to be fully (100%) vested and exercisable as
of immediately prior to the Optionee’s death or disability or the Change of
Control.

--------------------------------------------------------------------------------

        5.     The unexercised portion of any such Option shall automatically
and without notice terminate and become null and void at the time of the
earliest to occur of the following:

  (a)              


  (b) the termination of the Optionee’s employment by, or services to, the
Company and its subsidiaries, in which event the Option shall terminate as
follows:


  (i) if such termination constitutes or is attributable to a breach by the
Optionee of an employment or consulting agreement with the Company or any of its
subsidiaries, or if the Optionee is discharged or if his or her services are
terminated for cause, then the Option shall terminate immediately upon such
termination date;


  (ii) if such termination is due to the death or disability of the Optionee,
then the Option shall terminate on the one-year anniversary of the date of death
or disability of the Optionee; or


  (iii) if such termination is for any other reason including the voluntary or
involuntary termination of the Optionee’s employment with, or services to, the
Company, then the Option shall terminate on the ninetieth (90th) day following
the date of termination of the employment or services.


  (c) the occurrence of a Change of Control; provided, however, that the Option
shall be exercisable until the earlier of (A) the date described in Section 5(a)
and (B) the later of (i) the first anniversary of the Change of Control and (ii)
the time otherwise determined pursuant to the foregoing provisions of this
Section 5.


        6.     The Option shall be exercised by the Optionee (or by the
Optionee’s Beneficiary, as provided in Section 5, the Optionee’s Permitted
Transferees, as defined in, and as provided in, Section 8, or the Optionee’s
executors or administrators, as provided in Section 9), subject to the
provisions of the Plan and of this Agreement, as to all or part of the shares of
Common Stock covered hereby, as to which the Option shall then be exercisable,
by the giving of written notice of such exercise to the Company at its principal
business office, accompanied by payment of the full purchase price for the
shares being purchased. Payment of such purchase price shall be made (a) by cash
or by check payable to the Company and/or (b) by delivery of unrestricted shares
of Common Stock having a fair market value (determined as of the date the Option
is exercised, but in no event at a price per share less than the par value per
share of the Common Stock delivered) equal to all or part of the purchase price
and that have been held for more than six months and, if applicable, of a check
payable to the Company for any remaining portion of the purchase price. Whenever
the Optionee is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering shares of Common Stock, the
Optionee may, subject to procedures satisfactory to the Committee (as defined in
the Plan), satisfy such delivery requirement by presenting proof of beneficial
ownership of such shares, in which case the Company shall treat the Option as
exercised without further payment and shall withhold such number of shares from
the shares acquired by the exercise of the Option (or if the Option is paid in
cash, cash in an amount equal to the fair market value of such shares on the
date of the exercise). Payment in accordance with this Section 6 may be
satisfied by delivery to the Company of an assignment of sufficient amount of
the proceeds from the sale of shares of Common Stock acquired upon exercise of
the Option to pay for all of the shares of Common Stock acquired upon such
exercise and on authorization to the broker or selling agent to pay that amount
to the Company, which sale shall be made at the Optionee’s direction at the time
of exercise, provided that the Committee may require Optionee to furnish an
opinion of counsel acceptable to the Committee to the effect that such delivery
would not result in the Optionee incurring any liability under Section 16 of the
Act and does not require the consent, clearance or approval of any governmental
or regulatory body (including any securities exchange or similar self-regulatory
organization.

--------------------------------------------------------------------------------

        The Company shall cause certificates for the shares so purchased to be
delivered to the Optionee or the Optionee’s executors or administrators, against
payment of the purchase price, as soon as practicable following the Company’s
receipt of the notice of exercise.

        7.     Neither the Optionee nor the Optionee’s Beneficiary, executors or
administrators shall have any of the rights of a stockholder in the Company with
respect to the shares subject to the Option until a certificate or certificates
for such shares shall have been issued upon the exercise of the Option.

        8.     Except as otherwise provided in this Section, no Option granted
under the Plan shall be assignable or otherwise transferable by the Optionee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution, or as otherwise permitted under Section 12.5 of the Plan, and an
Option shall be exercisable during the Optionee’s lifetime only by the Optionee.

        9.     Subject to Section 8, in the event of the Optionee’s death, the
Option shall thereafter be exercisable (to the extent otherwise exercisable
hereunder) only by the Optionee’s Beneficiary, executors or administrators.

        10.    The terms and conditions of the Option, including the number of
shares and the class or series of capital stock which may be delivered upon
exercise of the Option and the purchase price per share, are subject to
adjustment as provided in the Plan.

        11.    The Optionee, by the Optionee’s acceptance hereof, represents and
warrants to the Company that the Optionee’s purchase of shares of capital stock
upon the exercise hereof shall be for investment and not with a view to
distribution and agrees that the shares of capital stock will not be disposed of
except pursuant to an applicable effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), unless the Company
shall have received an opinion of counsel satisfactory to the Company that such
disposition is exempt from such registration under the Securities Act.

        The Optionee agrees that the obligation of the Company to issue shares
upon the exercise of the Option shall also be subject, as conditions precedent,
to the terms of the Plan and compliance with applicable provisions of the Act,
state securities or corporation laws, rules and regulations under any of the
foregoing and applicable requirements of any securities exchange upon which the
Company’s securities shall be listed.

        The Company may endorse an appropriate legend referring to the foregoing
representations and restrictions upon the certificate or certificates
representing any shares issued or transferred to the Optionee upon the exercise
of the Option.

--------------------------------------------------------------------------------

        12.     The Option has been granted subject to the terms and conditions
of the Plan, a copy of which has been provided to the Optionee and which the
Optionee acknowledges having received and reviewed. Any conflict between this
Agreement and the Plan shall be decided in favor of the provisions of the Plan.
Any conflict between this Agreement and the terms of a written employment
agreement for the Optionee that has been approved, ratified or confirmed by the
Board of Directors of the Company or the Committee shall be decided in favor of
the provisions of such employment agreement. Terms used but not defined in this
Agreement shall have the meanings given to them in the Plan. This Agreement may
not be amended in any manner adverse to the Optionee except by a written
agreement executed by the Optionee and the Company.

        13.     Nothing herein shall confer upon the Optionee the right to
continue to serve as a director or officer to the Company or any of its
subsidiaries.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by an officer duly authorized thereto as of the               day of
              20             

ENCORE CAPITAL GROUP, INC.


By:
——————————————
Name:
Title:


ACCEPTED AND AGREED TO:

——————————————
[Optionee]
